Case 5:18-cv-00153-RWS-CMC Document 583 Filed 07/12/21 Page 1 of 2 PageID #: 16528




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  T E X A R K A N A DIVISION

   TRAVELPASS GROUP, LLC,                        §
   PARTNER FUSION, INC. and                      §
   RESERVATION COUNTER, LLC                      §
                                                 §
   v.                                            §         Case No. 5:18-cv-153-RWS-CMC
                                                 §
   CAESARS ENTERTAINMENT                         §
   CORPORATION, ET AL.                           §


                                                ORDER


          The Court issues the following sua sponte. Contemporaneously with this Order, the

   undersigned United States Magistrate Judge is entering an Order granting in part and denying in

   part Defendants’ Motion to Pursue and Compel Limited Discovery (Docket Entry # 505).

   Because the Court cites allegations from briefing which the parties have filed under seal, the

   Court has sealed the Order.

          A district court must use caution when exercising its discretion to place records under

   seal because there is a “strong presumption that all trial proceedings should be subject to scrutiny

   by the public.” United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 690 (5th Cir.

   2010); see also Federal Sav. & Loan Ins. Corp. v. Blain, 808 F.2d 395, 399 (5th Cir. 1987)

   (“The district court’s discretion to seal the record of judicial proceedings is to be exercised

   charily”). Even where no party opposes sealing, the burden is on the movant to establish the

   presumption in favor of public records is overcome.

          Given this presumption, the Court will unseal the Order on Defendants’ Motion to Pursue

   and Compel Limited Discovery. Before doing so, however, the Court will allow the parties

   fourteen days from the date of entry of this Order in which to submit a proposed publicly-

                                                     1
Case 5:18-cv-00153-RWS-CMC Document 583 Filed 07/12/21 Page 2 of 2 PageID #: 16529
  .


   available redacted version of the Order. The parties shall redact only those portions of the Order

   with respect to which the parties have a legitimate and overriding business interest in

   maintaining confidentiality and shall be prepared to submit a particularized showing regarding

   those redactions in the event the Court finds it necessary.

          The parties shall advise the Court in writing if no redactions are necessary.

          IT IS SO ORDERED.

          SIGNED this 12th day of July, 2021.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
